DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for much of the language found in each independent claim. For example, the specification does not use terminology such as “first rigid body”, “first face”, “opposing second face”, “first face first region”, “first face second region” as found in each independent claim. This makes it difficult to determine where subject matter that is claimed is correspondingly found in the specification.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
As to claim 2, “piercable” in line 1 should read “pierceable”.  
As to claim 3, “piercable” in line 1 should read “pierceable”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 requires “the first face having a first face first region and a first face second region surrounding the first face first region, the first face second region being recessed a variable depth with respect to the first face first region; a second body formed from flexible material, the second body having an attachment region welded onto the first face first region”. The examiner first notes that the limitations above are opposite in terms of the relative locations of the first face first region and the first face second region when compared to other independent claims 1 and 28. While instant Fig. 104 appears to show a flexible membrane 6330 attached to a first face first region (interpreted as the outer, upper face of 6200), which surrounds a first face second region (lower recessed middle portion of top surface of 6200), there does not appear to be any depiction of a first face first region and a first face second region surrounding the first face first region, the first face second region being recessed a variable depth with respect to the first face first region; a second body formed from flexible material, the second body having an attachment region welded onto the first face first region in combination with the rest of the limitations of claim 17. The examiner has considered the instant disclosure along with the factors described in In Re Wands, and believes that there is a reasonable basis to question that the scope of protection sought by claim 17 is not adequately enabled by the disclosure, because it would not be apparent to one having ordinary skill in the art to make and/or use an invention having the arrangement of parts/regions required by claim 17.
Claims 18-27 depend from claim 17, and are thus also rejected based on a lack of adequate disclosure as described above.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16’s recitation of “wherein the reservoir comprises a patch type drug delivery device” is unclear because the preamble of claim 1 already recites that the reservoir is “for a drug delivery device”. Furthermore it is unclear how a reservoir alone can constitute “a patch type drug delivery device” as it would appear that more than just a reservoir would be necessary to be considered a patch type drug delivery device.
	As to claim 28, the wording in the preamble makes the claim unclear as to whether “comprising” applies to the cassette or to the drug delivery device.
	Claim 28 recites “the access port being formed as a continuous part of the access port” in lines 11-12. It will be assumed that this was intended to say “the access port being formed as a continuous part of the first body” which would make this limitation similar to the other independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3 and 5-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinbach (US 5,836,915) in view of Angel et al. (US 2003/0083645 A1, hereafter 'Angel').
	As to claim 1, Steinbach discloses a reservoir for a drug delivery device, the reservoir having a greatest depth, the reservoir comprising: a first body (3) having a first face (bottom surface as seen in Fig. 1) and an opposing second face (top surface), the first face having a first face first region and a first face second region surrounded by the first face first region (see annotated Fig. 1 below), the first face second region being recessed a variable depth with respect to the first face first region (see annotated Fig. 1); a second body (6) formed from flexible material, the second body having an attachment region (edge 36) operably coupled with the first face first region (Fig. 1, lines 12-16 col. 3), the second body and the first face first region forming an interior volume of the reservoir (Fig. 1), the interior volume configured to hold a medicament volume of medicament (7 described throughout as “medicine reservoir 7”); an access port (annotated below) raised from the first rigid body, the access port being formed as a continuous part of the first rigid body (at least a portion of access port formed as elevated part of 3); and a channel (12) extending from a first opening (top opening wherein 13 held) in an exterior face of the access port through the access port to a second opening into the interior volume, the channel forming a straight line from the first opening in the exterior face of the access port extending along an axis of a portion of the channel, the channel passing through a wall before extending into the interior volume (see Fig. 1).
Steinbach does not expressly recite that the first body is rigid. 
Angel teaches a pharmaceutical delivery device (10) having a reservoir 46 formed by a rigid shell 48 (see para 0070; also see para 0043 describing rigid housing 32).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Steinbach such that the first body (3) is rigid. One would have been motivated to do so in order to ensure that the first body of Steinbach maintains its form while in use (i.e. does not flex, bend, etc… during operation) (see para 0043, 0070 of Angel).

    PNG
    media_image1.png
    635
    690
    media_image1.png
    Greyscale

As to claim 2, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the reservoir further comprises a pierceable septum (13) disposed in the channel (Fig. 1).
As to claim 3, Steinbach in view of Angel teaches the reservoir of claim 2 as described above. Steinbach further discloses wherein the piercable septum, in an unpierced state, seals the medicament volume within the reservoir when the interior volume is filled with the medicament volume (see Fig. 1; septum 13 would seal medicament in the reservoir of Steinbach inasmuch as instant septum 6270 seals medicament within 20).
As to claim 5, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. It can be further said that in the modified version of Steinbach, the medicament volume fills the interior volume of the reservoir to a non-pressurized state when the reservoir is in a filled state (a “filled state” being interpreted as a state when volume 7 is filled with an amount of fluid matching a volume before pressure put on diaphragm).
As to claim 6, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses a guard, the guard including the second opening into the interior volume (see annotated Fig. 1 above).
As to claim 7, Steinbach in view of Angel teaches the reservoir of claim 6 as described above. Steinbach further discloses wherein the second opening into the interior volume comprises a passage through the guard (see annotated Fig. 1), the guard being spaced a distance from the axis (see annotated Fig. 1; at least a portion of guard spaced outwardly from axis of access port)..
As to claim 8, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the second opening into the interior volume is disposed within a footprint of the first face second region (see annotated Fig. 1; second opening extends downward through first face second region).
As to claim 9, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the first opening in the exterior face of the access port is disposed within a footprint of the first face (see annotated Fig. 1; opening where 13 sits is within footprint of first face).
As to claim 10, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the variable depth comprises the greatest depth in a central region of the first face second region (see annotated Fig. 1 above).  
As to claim 11, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the variable depth comprises a value in a range of the greatest depth to approximately a surface of the first face first region (see annotated Fig. 1 above).
As to claim 12, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the variable depth comprises a continuously variable value in a range of the greatest depth to a depth closer to approximately a surface of the first face first region (see annotated Fig. 1 above).
As to claim 13, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein the variable depth is defined by a curvature of the first face second region (see annotated Fig. 1 above).
As to claim 14, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein a periphery of the first face second region comprises a substantially round shape (see annotated Fig. 1 above and paragraph beginning line 6 col. 2 which describes components as having “rounded disc edges”; also see claim 3 of Steinbach).
As to claim 15, Steinbach in view of Angel teaches the reservoir of claim 1 as described above. Steinbach further discloses wherein a periphery of the first face first region comprises a substantially round shape (see annotated Fig. 1 above and paragraph beginning line 6 col. 2 which describes components as having “rounded disc edges”; also see claim 3 of Steinbach).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinbach in view of Angel as applied to claim 1 above, and further in view of Thompson et al. (US 5,368,570, hereafter ‘Thompson’).
As to claim 4, Steinbach in in view of Angel teaches the reservoir of claim 1 as described above, but does not expressly recite wherein the medicament volume is pre-filled into the reservoir.
Thompson teaches “Yet another object of the present invention is to provide a portable IV infusion apparatus for multiple solutions which can be reused and pre-filled in a ready-to-use configuration for a relatively extended period of time while maintaining sterility of the solutions held in the apparatus” (see para beginning line 3 col. 2).
It would have been further obvious to one having ordinary skill in the art before the instant invention was made. One would have been motivated to do so in order to provide the reservoir of Steinbach/Angel in a ready-to-use configuration (see para beginning line 3 col. 2 of Thompson).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinbach in view of Angel as applied to claim 1 above, and further in view of Higuchi et al. (US 3,710,795, hereafter ‘Higuchi’).
As to claim 16, Steinbach in in view of Angel teaches the reservoir of claim 1 as described above, but does not expressly recite wherein the reservoir comprises a patch type drug delivery device (the device of Steinbach is intended for implantation).
Higuchi however teaches drug delivery devices that “can take a wide variety of shapes and forms for administering the drugs at controlled rates to different areas of the body. Thus, the invention includes external and internal drug-delivery devices such as skin patches, sublingual or buccal tablets, peroral dosage forms, implantates for releasing a drug in the tissues of a living organism…” (see para beginning line 53 col. 8).
It would have been obvious to one having ordinary skill in the art to have modified Steinbach/Angel in view of Higuchi such that the reservoir comprises a patch type drug delivery device (i.e. instead of an implantable device). One would have been motivated to do so based on a desired area of administration of medication (see para beginning line 53 col. 8 of Higuchi).

Allowable Subject Matter
No claims are currently allowed.
The examiner notes that no prior art rejections are being given for any of claims 17-28, however the rejections under 35 U.S.C. 112 have caused those claims to not be considered allowable at this time.


Conclusion                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783